DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on May 03, 2021 is acknowledged.
Therefore, claims 1-20 are pending, with claims 14-20 withdrawn from consideration as being directed to non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomantschger et al. (US Patent 5,162,169).
With regard to claims 1 and 12, Tomantschger et al. teach a battery comprising a steel can (10), a MnO2 cathode (12) and a Zn anode (14) separated by the separator (16). The base of the can (10) has a boss (11) forming the cathode contact, and the current collector nail (24) projects into the anode (14), with its head (26) forming the anode contact (fig. 1, column 3, lines 26-52).

The base of the can (10) acts as the “second current collector” in claim 1, and the MnO2 cathode meets the limitations of claim 1 for “a cathode active material coupled with the second current collector”.
Tomantschger et al. further teach an auxiliary cathode material for recombination of hydrogen with MnO2, wherein the auxiliary cathode material may be distributed throughout the cathode. The auxiliary cathode material comprises a carbon substrate and a catalyst, such as a catalytically active metal or alloys that can store hydrogen (column 2, lines 10-44).
Tomantschger et al. further teach hydrogen absorption at 65oC (Example I in column 4).
The auxiliary cathode material of Tomantschger et al. is equivalent to a “hydrogen scavenger material incorporated within the cathode active material, wherein the hydrogen scavenger material absorbs hydrogen at a temperature of above 20oC” in claims 1 and 12, as defined in par.0033-0040 of the specification of the instant application.
The auxiliary cathode material of Tomantschger et al. meets the limitations for “the hydrogen scavenger material absorbs hydrogen at a temperature of above 40oC” in claim 3.

The auxiliary cathode material in column 2, lines 10-35 of Tomantschger et al. has the same components as the hydrogen scavenger materials of the instant application. Therefore, absent a record to the contrary, it is expected that the auxiliary cathode materials of Tomantschger et al. increase oxygen production at the cathode by less than or about 1g/l.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claim 2, Tomantschger et al. show in fig. 5 that hydrogen may be consumed at 20 psig (1.37 bar).
With regard to claim 4, the specification of the instant application teaches hydrogen scavenger materials characterized by a volumetric capacity for hydrogen greater than or about 10g/l (par.0036), wherein the hydrogen scavenger materials comprises a carbon-based base material and a catalyst, which may be a metal (par.0039-0041).
The auxiliary cathode materials in column 2, lines 10-35 of Tomantschger et al. have the same components as the hydrogen scavenger materials of the instant 
With regard to claim 5, Tomantschger et al. teach a battery comprising a MnO2 cathode (12) and a Zn anode (14) (fig. 1, column 3, lines 26-52).
With regard to claims 6, 7, 8, and 10, Tomantschger et al. teach that the auxiliary cathode material comprises a carbon substrate and a catalyst, such as a nickel, titanium, lanthanum, platinum, palladium, rhodium (column 2, lines 10-44).
The carbon substrate is equivalent to the “base material” in claim 6, and it meets the limitations of claim 7.
Tomantschger et al. teach that the carbon substrate may be graphite (column 2, line 23). Graphite is an allotrope of carbon, as required in claim 8.
With regard to claim 11, the specification of the instant application teaches that hydrogen scavenger materials remain substantially inert to the electrolyte (par.0037), wherein the hydrogen scavenger materials comprise a carbon-based base material and a catalyst, which may be a metal (par.0039-0041).
The auxiliary cathode materials in column 2, lines 10-35 of Tomantschger et al. have the same components as the hydrogen scavenger materials of the instant application. Therefore, absent a record to the contrary, it is expected that the auxiliary cathode materials of Tomantschger et al. remain substantially inert to the electrolyte .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomantschger et al. (US Patent 5,162,169) in view of Shepodd et al. (US Patent 5,837,158).
With regard to claim 9, Tomantschger et al. teach the battery of claim 7 (see paragraph 4 above), but fail to teach a polymer with carbon-carbon double or triple bonds.
Shepodd et al. teach that an organic polymer comprising carbon-carbon double bonds throughout their structures is mixed with a catalyst composition comprising a hydrogenation catalyst and a support to provide a hydrogen getter composition useful for removing hydrogen from enclosed spaces (abstract). The hydrogen may be produced in batteries (column 1, lines 19-22).
Shepodd et al. further teach that the organic polymer comprising carbon-carbon double bonds may be functionalized to change the physical properties of the hydrogen getter for ease of the processing or for providing a more convenient final form (column 5, line 66-column 6, line 6).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the organic polymer with carbon-carbon double bonds of Shepodd et al. in the auxiliary cathode material of Tomantschger et al., in order to enhance the hydrogen removal from the battery and obtain an auxiliary cathode material in a more convenient final form.

Claims 1, 6, 7, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie et al. (US 2018/0294454) in view of Shepodd et al. (US Patent 5,837,158).
With regard to claims 1 and 13, Mackenzie et al. teach the electrochemical cell (1000) which comprises the bottom current collector (1020), the cathode (1030), the electrolyte layer (1040), the anode (1050) and the top current collector (1060)(par.0076, fig.10).
The top current collector (1060) and the bottom current collector (1020) are equivalent to the “first current collector” and to the “second current collector” in claim 1.
The anode (1050) and the cathode (1020) meet the limitations for “an anode active material coupled with the first current collector” and “a cathode active material coupled to the second current collector” in claim 1.
The electrolyte layer (1040) acts as “a separator positioned between the anode active material and the cathode active material” in claim 1.
oC.
Shepodd et al. teach that an organic polymer comprising carbon-carbon double bonds throughout their structures is mixed with a catalyst composition comprising a hydrogenation catalyst and a support to provide a hydrogen getter composition useful for removing hydrogen from enclosed spaces (abstract). The hydrogen may be produced in batteries (column 1, lines 19-22).
Shepodd et al. further teach that the organic polymer comprising carbon-carbon double bonds may be functionalized to change the physical properties of the hydrogen getter for ease of the processing or for providing a more convenient final form (column 5, line 66-column 6, line 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the organic polymer and the catalyst of Shepodd et al. as hydrogen getter in the anode of Mackenzie et al, in order to efficiently remove hydrogen from the battery.
Shepodd et al. teach that polymers such as polyisoprene or polybutadiene and a catalyst such as Pd supported on C are used as hydrogen getters (abstract).
These materials form a hydrogen scavenger which absorbs hydrogen at a temperature above or about 20oC and are configured to increase hydrogen production at the anode by less than or about 1g/L, as defined in par. 0032, par.0037, and 0039-0042 of the specification of the instant application.

With regard to claims 6, 7, 9, and 10, Shepodd et al. teach that polymers such as polyisoprene or polybutadiene and a catalyst such as Pd supported on C are used as hydrogen getters (abstract).
The polyisoprene, polybutadiene and C meet the limitations of claim 6 for “a base material”, and the limitations of claim 7.
The polyisoprene and polybutadiene meet the limitations of claim 9 for a polymer with carbon-carbon double bonds.
Pd meets the limitations of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANCA EOFF/Primary Examiner, Art Unit 1722